Citation Nr: 0304516	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  96-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for hypertensive heart disease. 

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947, from May 1948 to March 1951, and from December 
1960 to July 1974.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a March 1995 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied an 
increased rating for the veteran's service-connected 
cardiovascular disorder and entitlement to a TDIU rating.

The veteran provided testimony at a personal hearing held 
before the RO in May 1996, a transcript of which is of 
record.  In December 1999, the Board remanded the case to the 
RO for further development.  Said development having been 
completed, the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's hypertensive heart disease is manifested by 
complaints of occasional fatigue, palpitations, diaphoresis, 
dizziness, and occasional angina.  The evidence does not show 
that his hypertensive heart disease is presently manifested 
by more than one episode of acute congestive heart failure in 
the past year; a workload of greater than 3 METs but no 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

3.  The evidence does not show the veteran's hypertensive 
heart disease in manifested by marked enlargement of the 
heart, sustained diastolic hypertension of 120mm or more, or 
preclusion of more than light manual labor.  

4.  The evidence does not show that the veteran's current 
diastolic pressure is predominantly 110mm or more.

5.  The veteran's present service-connected disabilities 
include the following: hypertensive heart disease, rated as 
30 percent disabling; hypertension, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; residuals 
of a right inguinal herniorrhaphy, rated as noncompensable; 
bilateral hearing loss, rated as noncompensable; status post 
resection, lipoma, left spermatic cord, rated as 
noncompensable; and atrophy, right testicle, rated as 
noncompensable.  

6.  The combined rating for the veteran's service-connected 
disabilities is 40 percent.

7.  The veteran has reported that he has been unemployable 
due to disabilities since his retirement from military 
service in 1974; the service-connected disabilities are not 
shown to result in an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or to be so severe as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for hypertensive heart disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997) (2002).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997) (2002).

4.  The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for consideration 
of an extraschedular TDIU rating is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to the claim on appeal.

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to most claims filed before that date but not decided by 
the VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims on appeal.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); C.F.R. § 
3.159; and the recent decision of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claims.  In particular, the veteran was 
informed of the relevant provisions of the VCAA by letter 
dated in July 2001.  This letter informed him of VA's duty to 
notify him about his claim, VA's duty to assist him in 
obtaining evidence for his claim, what the evidence must show 
to establish entitlement, and what information or evidence 
was still required from the veteran.  In addition, the 
veteran was also informed of the evidence necessary to 
substantiate his claims in various statements of the case and 
supplemental statements of the case issued during this 
appeal.  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2002).  In this regard, the 
Board issued the prior Remand in order to obtain an 
examination.  The RO complied with this request and a copy of 
an April 2002 examination report is associated with the 
claims folder.  Likewise, the RO has obtained all pertinent 
post service medical records referenced by the veteran. 

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  


Evidentiary Background:  Service personnel records show that 
the veteran served on active duty from February 1946 to 
December 1947, from May 1948 to March 1951, and from December 
1960 to July 1974.  His total active duty service totaled 19 
years, 6 months, and 10 days, before his transfer to the 
Fleet Reserve in July 1974.

Service connection for hypertension was established by means 
of a June 1975 rating decision as service medical records 
showed that he was hospitalized in 1971 for chest pain of 
unknown etiology.  While hospitalized, there was a 
questionable history of hypertension with no organic heart 
disease diagnosed.  A noncompensable evaluation was assigned.  

An August 1983 VA outpatient treatment record notes that the 
veteran was retired.  However, his retirement had given him 
"no freedom from his anxieties and depression."  Other than 
appearing very anxious and depressed, his health was noted to 
be normal.  Similarly, a January 1984 VA cardiovascular 
examination report notes that the veteran was unemployed.  
His only complaints were that he became frustrated easily and 
that he had an inability to do things right.  He also 
believed that his memory was somewhat poor.  The examiner 
diagnosed a past history of hypertension with no evidence at 
this time and a history of paroxysmal atrial fibrillation on 
once occasion, cause undetermined.  The examiner further 
noted that the veteran's complaints would not appear to be 
related to any cardiovascular problem, but rather to some 
neuropsychiatric difficulty.  

An August 1984 private occupational therapy assessment 
indicates that the veteran reported that he had built houses 
and taught crafts, but he was not up to working stating that 
he lacked initiative.  He spent his day repairing cars.  He 
reported that his highest level of education was the 7th 
grade.  He retired 10 years prior to the assessment.  Since 
retirement, he had done volunteer work at an auto hobby shop, 
but he resented not getting paid.  He felt used, abused, and 
unappreciated.  He desired to return to work.

In September 1984, the veteran was afforded a VA psychiatric 
examination.  He related depression due to an inability to 
find work.  He stated that he had not been able to find work 
for the last ten years in spite of applying for numerous 
jobs.  He had very little insight into why he was not hired.  
At the time of the examination, he spent most of his time 
doing chores around the house, working on his vehicles, and 
talking to friends.  An assessment of dysthymic disorder with 
possible episodes of superimposed major depression was 
rendered.  

In October 1985, the veteran was diagnosed with a dysthymic 
disorder and hypochondriasis.  He also had a mixed 
personality disorder with paranoid traits.  It was noted that 
he had a 12th grade education and had received a GED.  At the 
time of the examination, he was unemployed and retired.  In 
the veteran's self reported psychosocial history, he reported 
that his usual occupation was that of a semi-skilled manual 
laborer.  However, he was retired or disabled and not 
working.  The veteran reported that he was unable to keep a 
job, but did not know the reason for this.  

In January 1989, the Board denied a compensable evaluation 
for the veteran's hypertension as the evidence failed to show 
that this condition was manifested by a diastolic pressure 
that was predominantly 100mm or more.  The Board also denied 
service connected for a chronic heart disorder as the 
evidence did not show a firm diagnosis of atherosclerotic 
heart disease, or any other chronic heart disorder.  

Following VA inpatient treatment for atypical chest pain with 
arrhythmia, the RO issued a February 1991 rating action 
awarding an increased disability rating of 10 percent for the 
veteran's service-connected hypertension.  The veteran was 
informed of this decision and provided with a copy of his 
appellate rights in March 1991; however, the evidence does 
not show that he filed a notice of disagreement of this 
decision.   

In a December 1991 letter to the veteran, a VA counseling 
psychologist noted that the veteran's service-connected 
disabilities did not "materially contribute to an impairment 
of [the veteran's] employability."  Further, it was noted 
that his unemployability was not caused by his service-
connected tinnitus or hypertension.  

In September 1992, the veteran filed a claim for TDIU 
benefits.  The veteran reported that he was born in September 
1928.  He also reported that he had been disabled since 
retiring from the Navy in 1974.  Subsequently, on a VA Form 
21-8940, received on August 22, 1994, he asserted that he was 
unemployable due to his service-connected hypertension and 
"all combined" service-connected disabilities.  He reported 
that he last worked full time in 1980 when he became too 
disabled to work.  However, he indicated that he did not 
leave his last job or employment because of disability.  He 
noted that he had obtained a GED.

Following receipt of the veteran's claim, the RO obtained 
pertinent VA medical evidence showing that the veteran was 
hospitalized for eight days in March 1994 with complaints of 
intermittent paroxysmal atrial fibrillation associated with 
palpitations and diaphoresis.  At discharge, he had a normal 
sinus rhythm.  

Subsequent VA outpatient treatment records show that the 
veteran was treated for a history of atrial fibrillation and 
was prescribed Coumadin for his cardiovascular condition.  In 
June 1994 his blood pressure was recorded as 132/84mm.  It 
was noted that since the veteran's prior hospitalization, he 
had no symptoms of atrial fibrillation.  His past history 
included cardiac catheterizations in 1976 and 1989 that were 
reportedly normal; an echocardiogram (ECHO) in March 1992 
that showed mild left ventricular hypertrophy with an 
ejection fraction of 45 percent; and an exercise tolerance 
test (ETT) in December 1992 that was negative with METS of 
11.57.  

VA treatment records dated from June 1994 to October 1994 
show that the veteran's diastolic blood pressure ranged from 
68 to 88mm.  His systolic pressure ranged from 130 to 160mm.  
In June 1994, he was noted to have a regular heart rate and 
heart rhythm.  While he was also noted to have paroxysmal 
atrial fibrillation in September 1994, he had a normal sinus 
rhythm (NSR) on Sotalol.  

In October 1994, the veteran sought treatment with complaints 
of three or four episodes of cold sweat and pressure in the 
ears that went down to his stomach associated with 
palpitations.  He also reported that his pulse was irregular.  
At that time, his blood pressure was recorded as 148/84mm.  
X-ray findings showed minimal cardiomegaly with no acute 
disease in the chest.  A subsequent November 1994 Thallium 
Exercise Tolerance Test revealed an infarct of the 
posterolateral wall with adequate perfusion elsewhere.  His 
blood pressure was recorded as 166/68mm.  

In December 1994, his blood pressure was recorded as 
156/66mm. 

By rating action in March 1995, the RO reclassified the 
veteran's hypertension as hypertension, with paroxysmal 
atrial fibrillation.  An increased disability rating for this 
disability as well as a TDIU rating was denied.  The veteran 
perfected a timely appeal of these decisions.  

VA medical records from January 1995 to May 1996 show 
continued treatment with Coumadin.  During this period his 
diastolic pressure ranged from 68 to 95mm and his systolic 
blood pressure ranged from 130 to 188mm.  These treatment 
records show complaints of chest pain and dizziness.  A March 
1996 treatment record notes his hypertension was not 
controlled with hydrochlorothiazide (HCTZ) which was 
discontinued.

The veteran testified at a personal hearing before a RO 
hearing officer in May 1996.  He reported that he continued 
to have an irregular heartbeat despite taking medication that 
was supposed to stabilize his heartbeat.  He also reported 
that his blood pressure was erratic.  He reported that the 
systolic numbers "stay around 160 or something like that."  
The veteran had not had gainful employment since his 
retirement from the Navy.  He noted that he had "done a lot 
of freebies" for his relatives and could do some manual 
work.  However, he stated that no one wanted to assume the 
liability of employing him.  

VA treatment records from June 1996 to December 2, 1996, show 
that the veteran's blood diastolic pressure ranged from 62 to 
107mm.  His systolic pressure during this period ranged from 
140 to 160mm.  An August 1996 treatment record shows that 
Coumadin was discontinued while Sotalol was continued.  It 
was noted at that time that his hypertension was well 
controlled.  The veteran was able to walk for 5 miles; 
however, he reported occasional shortness of breath.  He also 
continued to report heart palpitations.   

From December 9 to December 11, 1996, the veteran was 
hospitalized after presenting to the emergency room of the 
Loma Linda, California, VA Medical Center (VAMC) with 
complaints of a "nondescript funny feeling in [his] chest."  
He indicated that he felt "bad" and that he might be in 
afib.  It was noted that he had recently been taken off 
Coumadin and was on Sotalol.  His blood pressure was recorded 
as 178/76mm and 170/112mm with an "irregularly irregular 
heart rate."  Following treatment with Coumadin and Heparin, 
the veteran spontaneously reverted to a normal sinus rhythm.  
At discharge, he was stable with no evidence of arrhythmia 
following four doses of Sotalol.  Echocardiogram revealed a 
normal left ventricular systolic function and normal cardiac 
chamber size with an estimated left ventricular ejection 
fraction of 55 + 5%.  X-ray findings showed that the 
veteran's heart appeared enlarged.  

VA outpatient treatment records dated from January 1997 to 
October 1997 show that the veteran continued on Coumadin and 
Sotalol.  His diastolic blood pressure during this time 
ranged from 54 to 78mm.  His systolic pressure ranged from 
140 to 182mm.  

At an October 1997 VA examination, the veteran reported, in 
part, that he had had 5 angioplasties, with the first in 1973 
and the most recent in 1993. It was noted that he had been 
stable since that time with minimal angina.  However, he did 
experience shortness of breath on significant exertions.  
Nevertheless, he was able to walk up to 6 miles a day.  
Still, he reported that he walked it slowly and if he walked 
too fast he had shortness of breath.  He claimed that he 
walked those 6 miles almost every day.  After reviewing a 
November 1997 chest x-ray that showed a normal heart size and 
uniforate aortic arch, the examiner opined that the veteran 
did not have any disability from his atrial fibrillation as 
he was able to walk 6 miles per day.  It was also noted that, 
although he could not do a very overly exertional job, the 
veteran would be employable and does not have any 
disabilities that would stop him from doing many possible 
jobs.  Blood pressure readings were as follows:  110/70mm 
while sitting; 110/70mm while lying down; and 112/68mm while 
standing.  

VA outpatient treatment records dated from October 1997 to 
January 1999 show that the veteran's diastolic pressure 
ranged from 62 to 109mm.  His systolic pressure ranged from 
119 to 182mm.  In November 1997, he complained of chest pain 
and was noted to have coronary artery disease.  

At the January 1999 VA arranged examination, the veteran 
reported that he had had atrial fibrillation and hypertension 
over the last 30 years and had been hospitalized four times 
for the condition.  He also stated that his arrhythmia had 
been confirmed by EKG and Holter monitors.  The veteran 
reported that the attacks occurred on a daily basis, but that 
he was not sure as to the duration.  The symptoms of the 
arrhythmia were described as chest pain, headache, and loss 
of consciousness that occurred three times over the past two 
years.  It was noted that he did not require any pacemaker 
and had not received any surgical treatment for his 
arrhythmia.  He was taking Coumadin, Sotalol, and Lisinopril.  
It was further noted that the veteran was able to do the 
following activities:  brushing teeth, dressing self, 
showering, cooking, vacuuming, walking, driving a car, 
shopping, taking trash out, climbing, and gardening.  
However, he could not push a lawn mower.

On physical examination, the veteran was found to be a well-
developed, well-nourished male without any acute distress and 
without any sign of debility or any sign of dehydration.  It 
was noted that a stress test was not conducted because of his 
beta-blocker medications and low heart rate.  Furthermore, it 
was stated that it would have been difficult to reach the 
maximum heart rate desired to show any evidence of ischemia 
from the stress test.  Therefore, the Holter monitor was used 
to detect any intermittent atrial fibrillation.  The examiner 
stated that there was no evidence of atrial fibrillation at 
the time of the physical examination or during the 24 hour 
Holter monitor period.  Further, the examiner stated that the 
control of atrial fibrillation was secondary to the 
medications at the present time and that intermittent atrial 
fibrillation could not be completely excluded.

In an addendum dated later in January 1999, the examiner 
noted that estimated METs could not be given as the veteran 
had not completed a stress test for the reasons given in the 
original examination report.

VA outpatient treatment records dated from February 1999 to 
July 1999 show that the veteran's diastolic blood pressure 
ranged from 60 to 80mm.  His systolic pressure ranged from 
133 to 171mm.  

In an August 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 10 percent disability 
rating for hypertension with atrial fibrillation. The RO 
summarized the medical evidence on file, and concluded that 
it did not warrant an increased evaluation under either the 
old or new criteria - which was effective in January 1998.

In an August 1999 statement, the veteran contended that his 
medications caused him confusion, headaches, dizziness, etc.  
He also stated that he was unable to think clearly.  
Moreover, he contended that he was entitled to consideration 
of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

VA outpatient treatment records dated from September 1999 to 
July 2001 show that the veteran's diastolic blood pressure 
ranged from 56 to 90mm.  His systolic blood pressure ranged 
from 112 to 186mm.  Echocardiogram studies dated in August 
2000 revealed an ejection fraction of 65 percent.  February 
2001 VA outpatient treatment records note that the veteran 
had no cardiac complaints at the present.  He had no 
palpitations, signs of congestive heart failure, and no chest 
discomfort.  His present complaints centered on his headaches 
and stomach.  Blood pressure at that time was 150/72mm.  
Subsequent x-ray findings in March 2001 showed cardiomegaly 
without evidence of pulmonary vascular congestion or edema.  
There was no evidence of acute cardiopulmonary disease.  
However, aortic arteriosclerotic disease was noted.  

In May 2001, the veteran was noted to have a regular heart 
rate and heart rhythm with no cyanosis and no edema.  A June 
2001 treatment record indicates that he was able to walk 
three miles before becoming fatigued.  While he complained of 
headaches and fatigue, he had no chest pain or palpitations.  

In January 2002, the RO issued a rating action and 
supplemental statement of the case that increased the 
disability evaluation of the veteran's service-connected 
hypertensive heart disease to 30 percent disabling, effective 
from August 22, 1994.  Thereafter, in November 2002, the RO 
assigned a separate 10 percent evaluation for the veteran's 
hypertension.  The RO noted the veteran's hypertension 
progressed to hypertensive heart disease.  The RO assigned an 
effective date of January 12, 1998, for this separate rating 
as that was the date that the amended rating scheduled 
provided for an evaluation of hypertension separate from 
heart disease.  

In April 2002, VA arranged for the veteran to have a 
cardiovascular examination.  He reported occasional fatigue, 
palpitations, diaphoresis, and occasional angina.  He denied 
any paroxysmal nocturnal dyspnea, orthopnea, or syncope.  The 
examiner noted that the veteran's exercise tolerance test was 
consistent with seven METS of workload.  He was taking 
Fosinopril, Rabeprazole, Sotalol, and Warfarin.  His blood 
pressure was recorded as 142/70mm, 145/80mm, and 140/84mm.  
Examination of the veteran's heart was remarkable for quiet 
precordium.  Normal S1, S2, and S4 were detected.  No murmurs 
were audible and heart tones were somewhat distant.  
Echocardiograph revealed evidence of hypertensive heart 
disease with left ventricular hypertrophy, diastolic 
dysfunction, and a normal ejection fraction of 60 percent.  
The examiner opined that the veteran's hypertension caused 
hypertensive heart disease which led to coronary artery 
disease and atrial fibrillation.  This problem was adequately 
treated with ACE inhibitor and beta-blockers and was under 
control.  It was noted that the veteran, if so desired, could 
go horseback riding, downhill skiing, square dancing, 
canoeing, or hiking.  He is able to ascent stairs with a 17-
pound load if necessary.  Echocardiograph revealed evidence 
of hypertensive heart disease with left ventricular 
hypertrophy and diastolic dysfunction, but with normal 
ejection fraction.  


Legal Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's hypertensive heart disease is currently 
evaluated under Diagnostic Code 7007.  Under these criteria, 
hypertensive heart disease resulting in chronic congestive 
heart failure; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent warrants a 100 percent disability rating.  A 
60 percent disability rating contemplates hypertensive heart 
disease with more than one episode of acute congestive heart 
failure in the past year; workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
30 percent disability rating is appropriate with a workload 
of greater than 5 METs but not greater than 7 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or, 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2002)

Hypertensive vascular disease is presently evaluated under 
Diagnostic Code 7101.  Under these criteria, a 60 percent 
disability rating is appropriate for diastolic pressure 
predominantly 130mm or more.  A 40 percent disability rating 
is appropriate for diastolic pressure predominantly 120mm or 
more.  A 20 percent rating is appropriate for diastolic 
pressure predominantly 110mm or more; or systolic pressure 
predominantly 200mm or more.  A 10 percent rating is 
appropriate for diastolic pressure predominantly 100mm or 
more; systolic pressure predominantly 160mm or more; or, 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100mm or more who requires 
continuous medication for control.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104(2002).

The veteran filed his claim for an increased rating in August 
1994.  The criteria for evaluation of cardiovascular 
disorders were amended during the pendency of the veteran's 
appeal, effective January 12, 1998.  See 62 Fed. Reg. 65219 ( 
Dec. 11, 1997).  Those rating criteria are substantially 
different from the previous criteria.  

Pursuant to the criteria in effect prior to January 12, 1998, 
the Schedule provided that a 100 percent disability rating 
was appropriate for hypertensive heart disease with definite 
signs of congestive failure, more than sedentary employment 
precluded.  A 60 percent disability was warranted for 
hypertensive heart disease with marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor is 
precluded.  A 30 percent disability rating contemplated heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension or 100 or more, moderate dyspnea on 
exertion.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).  

Under the former version of Diagnostic Code 7101, a 60 
percent disability evaluation is warranted for hypertensive 
vascular disease with diastolic pressure predominantly 130mm 
or more and severe symptoms.  A 40 percent rating is 
appropriate for diastolic pressure predominantly 120mm or 
more and moderately severe symptoms.  A 20 percent disability 
rating is appropriate for diastolic pressure predominantly 
110mm or more with definite symptoms.  A 10 percent rating is 
appropriate for diastolic pressure predominantly 100mm or 
more.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  

With respect to the veteran's claim for an increased rating 
for his service-connected hypertensive heart disease, it is 
unclear from a facial comparison of both versions of the 
regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to January 12, 1998, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

Similarly, with respect to the veteran's claim for an 
increased rating for his hypertension, it is unclear from a 
facial comparison of both versions of the regulation, that 
one version would be more favorable to the veteran.  Both 
versions allow for an increased rating if the veteran's 
diastolic pressure is predominantly 110mm or more; however, 
the current criteria require that the findings be confirmed 
by readings taken two or more times on at least three 
different days.  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to January 12, 1998, and the criteria in effect 
subsequent to that date to determine whether an increased 
disability rating is warranted.

The provisions of 38 C.F.R. § 3.321(b)(1) provide:

To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average impairment 
of earning capacity due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of regular 
schedular standards.

Section 3.321(b)(1), therefore, makes clear that 
extraschedular ratings are warranted only in "exceptional" 
circumstances and only where the schedular ratings are 
inadequate to compensate for the "average" impairment of 
earning capacity due to a particular disability.  The fact 
that some other circumstance specific to a particular 
veteran, such as lack of education, may cause the effects of 
a service-connected disability to be more profound in that 
veteran's case ordinarily would not provide a basis for 
awarding an extraschedular rating under section 3.321(b)(1).  
Rather, an extraschedular rating under that provision is 
warranted only where the disability picture presented by the 
veteran would, in the average case, produce impairment of 
earning capacity beyond that reflected in VA's rating 
schedule or would affect earning capacity in ways not 
addressed in the schedule, such as by requiring frequent 
hospitalization or otherwise interfering with employment.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the appellant's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Thus, where the percentage requirements set forth at 
38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU rating 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).

Section 4.16(b) provides for a TDIU rating when a veteran, 
whose service-connected disabilities do not meet the 
percentage requirements of 38 C.F.R. § 4.16(a), is rendered 
unable to engage in a substantially gainful occupation by 
reason of such service-connected disabilities.  In contrast 
to section 3.321(b)(1), section 4.16(b) does not require a 
finding that the schedular ratings are inadequate to 
compensate for the average impairments in earning capacity 
caused by particular disabilities, but requires only a 
finding that the service-connected disabilities render a 
particular veteran unemployable. 

Thus, entitlement to an extraschedular rating under section 
3.321(b)(1) and a TDIU rating under section 4.16(b) are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 
161 (1994).  A claimant's assertion that he or she is 
unemployable due to service-connected disability within the 
purview of section 4.16(b) would not inherently implicate an 
assertion that the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due 
to the claimant's disabilities.  Rather, section 4.16(b) 
merely requires a determination that the particular claimant 
is rendered unable to secure or follow a substantially 
gainful occupation by reason of his or her service-connected 
disabilities.

In determining whether a TDIU claim under section 4.16(b) is 
raised by the record, the primary consideration is whether 
the record contains assertions or evidence that the claimant 
is unable to secure or follow a substantially gainful 
occupation due to his or her service-connected disabilities.  
A veteran's testimony that he is unable to obtain employment 
due to service-connected disability requires consideration 
under section 4.16(b).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bowling v. Principi, 15 Vet.App. 1 
(2001), the Court held that the Board does not have the 
authority to assign a TDIU rating on an extraschedular basis 
in the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.


Increased Rating for Hypertensive Heart Disease:  After a 
review of the evidence, the Board finds that the criteria for 
an increased rating under the present version of Diagnostic 
Code 7007 are not met.  To reiterate, under the present 
version of Diagnostic Code 7007, a 60 percent disability 
rating is warranted with hypertensive heart disease with more 
than one episode of acute congestive heart failure in the 
past year; workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncopy; or left ventricular dysfunction with ejection 
fraction of 30 to 50 percent.

Despite a long history of an irregular heartbeat with 
hospitalizations in March 1994 and December 1996, the 
evidence shows that the veteran has not had congestive heart 
failure during the past year as contemplated by an increased 
rating.  Similarly, the evidence does not show that the 
veteran has a workload of 3 to 5 METs as contemplated by an 
increased rating.  On the contrary, the most recent 
examination conducted in April 2002 shows that his exercise 
tolerance test was consistent with 7 METs.  

While a June 1994 outpatient treatment record noted that the 
veteran had a history of mild ventricular hypertrophy with an 
ejection fraction of 45 percent in March 1992, this finding 
is not supported by the recent medical evidence.  Inpatient 
treatment records note that the veteran had an ejection 
fraction of 55 + 5 percent.  While this treatment record 
suggests that the veteran's ejection fraction ranged from 50 
to 60 percent, subsequent findings show that the veteran's 
ejection fraction is normal.  An August 2000 VA 
echocardiogram revealed an ejection fraction of 65 percent 
and an April 2002 VA arranged examination revealed that the 
veteran had a normal ejection fraction of 60 percent.  In 
light of the present findings, the Board finds that the 
preponderance of the evidence shows that the veteran's 
service-connected heart disease is not presently manifested 
by an ejection fraction of 30 to 50 percent as contemplated 
by an increased rating under the present version of 
Diagnostic Code 7007.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for hypertensive heart disease as the 
diagnostic criteria for an increased rating for this 
disability under the new criteria are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.104, Diagnostic Code 7007 (2002).

The Board also finds that the criteria for an increased 
rating under the former version of Diagnostic Code 7007 are 
not met.  To reiterate, under the prior version of Diagnostic 
Code 7007, a 60 percent disability rating was warranted for 
hypertensive heart disease with marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
midclavicular line; sustained diastolic hypertension with 
diastolic pressure of 120mm more; and with more than light 
manual labor precluded.  As set forth above, the veteran was 
noted to have an enlarged heart during inpatient treatment in 
December 1996, and cardiomegaly was noted in a March 2001 x-
ray report.  However, the evidence does not show that any 
heart enlargement was marked as required for an increased 
rating.  On the contrary, in February 2001, the veteran was 
noted to have no cardiac complaints.  Similarly, the March 
2001 x-ray report that showed cardiomegaly indicated that the 
veteran had no evidence of pulmonary vascular congestion or 
edema and no evidence of acute cardiopulmonary disease.  
Thus, the Board finds that "marked enlargement" of the 
heart is not shown.  In addition, the evidence set forth 
above shows that he veteran has not has any recorded 
diastolic pressures of 120mm or more let alone sustained 
diastolic pressure of 120mm or more.  The evidence also does 
not show that more than light manual labor is precluded.  In 
this regard, the October 1997 VA examination report notes 
that while the veteran was prohibited from performing an 
"overly exertional job," he was employable and his 
disabilities would not stop him from performing many possible 
jobs.  Similarly, the April 2002 examination report noted 
that the veteran could perform such actions as horseback 
riding, downhill skiing, square dancing, canoeing, or hiking.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for hypertensive heart disease.  
Neither the rating criteria in effect prior to January 1998 
nor the criteria in effect after this date are satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.104, Diagnostic Code 7007.

The RO declined referral of the veteran's claim seeking an 
increased rating for his hypertensive heart disease on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b) when it 
last adjudicated the case.  The Board agrees as it does not 
appear from a review of the evidence that referral for 
consideration of an extraschedular rating for this disability 
is indicated.  While the Court in Floyd, supra, held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Court later held that the Board had jurisdiction to 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or to reach such a conclusion on its own.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  Moreover, the Court did not find the 
Board's denial of an extraschedular rating in the first 
instance prejudicial to the appellant, as the question of an 
extraschedular rating is a component of the appellant's claim 
and the appellant had full opportunity to present the 
increased rating claim before the RO.  Bagwell, 9 Vet. 
App. at 339.

The evidence does not reflect that the veteran's hypertensive 
heart disease is productive of exceptional or unusual 
impairment, such that the regular schedular criteria are 
inadequate to rate the disability.  Likewise, marked 
interference with employment is not shown by a longitudinal 
review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which shows that the veteran's heart disease is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for heart 
disease is not in order.


Increased Rating for Hypertension:  After a review of the 
evidence, the Board finds that the criteria for an increased 
disability rating for hypertension, presently evaluated as 10 
percent disabling, have not been met.  As set forth above, 
the evidence does not show that the veteran currently has 
diastolic pressure of predominately 110mm or more, the 
criteria for an increased disability rating for hypertension 
are not met.  The Board notes that the veteran had one blood 
pressure reading of 170/112mm while hospitalized in December 
1996.  However, the clinical VA medical evidence does not 
show that his diastolic pressure was predominately 110mm or 
more.  On the contrary, this isolated reading is the only 
readings or 110mm or more recorded from June 1994 to April 
2002.  The Board notes that another blood pressure reading 
taken during the December 1996 hospitalization was recorded 
as 178/76mm.  

Therefore, based on the discussion above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for hypertension as 
the diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.104, 
Diagnostic Code 7101 (1997) (2002).

The RO declined referral of the veteran's claim seeking an 
increased rating for his hypertension on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b) when it last 
adjudicated the case.  The Board agrees as it does not appear 
from a review of the medical evidence that referral for 
consideration of an extraschedular rating for this 
disabilities is indicated.  It is not shown by the evidence 
that the appellant has required hospitalization in the recent 
past for this disability.  A longitudinal review of the 
record does not reflect evidence that his hypertension is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate the disability, or that the 
hypertension has been productive of marked interference with 
employment.

Accordingly, the Board concludes that in the absence of any 
evidence which shows that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, referral under section 3.321(b)(1) for 
extraschedular consideration for hypertension is not in 
order.  


Entitlement to TDIU Benefits:  The veteran's present service-
connected disabilities include the following:  hypertensive 
heart disease, rated as 30 percent disabling; hypertension, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; residuals of a right inguinal herniorrhaphy, rated 
as noncompensable; bilateral hearing loss, rated as 
noncompensable; status post resection, lipoma, left spermatic 
cord, rated as noncompensable; and atrophy, right testicle, 
rated as noncompensable.  His combined service-connected 
disability rating is 40 percent.  Accordingly, the minimum 
schedular requirements set forth in 38 C.F.R. § 4.16(a) are 
not met.  

The percentage ratings set forth in the Schedule represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such disability 
in civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In other words, the 40 
percent disability rating in effect takes into account the 
difficulties the veteran may have in seeking or maintaining 
employment.   

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  In 
the rating decision of March 1995 as well as various 
statements of the case and supplemental statements of the 
case issued during the appeals process, the RO noted that 
this case had not been submitted for extra-schedular 
consideration to the Director of the Compensation and Pension 
Service.  The RO found that no exceptional factors or 
circumstances associated with the veteran's disablement 
warranted such submission.  

In view of the veteran's contentions that he has been unable 
to work as a result of his service-connected disabilities, 
the Board must consider whether referral to the designated VA 
official, for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence shows the veteran has received his GED.  He 
worked as an aviation machinist in the Navy until his 
retirement in 1974.  The evidence does not show that the 
veteran has had any meaningful employment since his 
retirement from the Navy.  

While the veteran has been unemployed since his separation 
from active duty, the evidence does not show that his 
unemployment resulted from service-connected disability.  In 
December 1991, a VA counseling psychologist opined that his 
unemployability was not the result of his service-connected 
cardiovascular disorder or tinnitus.  More recently, in 
October 1997, it was noted that the veteran did not have any 
disabilities that would stop him from doing many possible 
jobs.  Despite his service-connected disability, the recent 
April 2002 examination report indicates that he could perform 
many functions such as horseback riding, skiing, square 
dancing, canoeing, or hiking.  Likewise, he is able to ascent 
stairs with a 17 pound load.  There is no suggestion that the 
veteran's service-connected disabilities would prevent the 
veteran from performing a substantially gainful occupation, 
and no doctor has opined as such. 

The clear weight of the evidence indicates that the veteran's 
service-connected disabilities, bearing in mind his 
individual background, do not preclude substantially gainful 
employment.  Therefore there is no basis for the Board to 
refer the case to the designated VA official for 
consideration of a TDIU rating on an extraschedular basis.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased disability rating for hypertensive heart 
disease, presently evaluated as 30 percent disabling, is 
denied.

An increased disability rating for hypertension, presently 
evaluated as 10 percent disabling, is denied.  

Entitlement to a TDIU rating is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

